DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The amendment filed 25 August 2021 has been entered.
Claim(s) 1-5 and 8-19 is/are pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John Wright (49,095) on 7 December 2021 (claims) and 27 December 2021 (specification).
The application has been amended as follows:
Claim 1 is amended to
-- A processing apparatus for packaging machines in which packages to be processed by the processing apparatus are transported along a direction of transport of the packaging machine, the processing apparatus comprising: 
- at least one upper processing unit for processing upper package sides and at least one lower processing unit for processing lower package sides; and 
- a common adjustment axle for the processing units along which the processing units are adjustable manually or by means of a drive in an adjustment direction that extends in parallel with the direction of transport of the packaging machine, 
wherein the processing units are couplable to the adjustment axle and decouplable from the adjustment axle independently of one another, and wherein each processing unit comprises a coupling device that is manually actuatable or is controllable by means of a control device and that is configured to couple and decouple the processing unit and the adjustment axle to one another and from one another, and wherein the processing units can be adjusted in two different modes of operation, namely together and independently from one another along the adjustment axle during operation of the packaging machine. -- 

Claim 11 is amended to

- at least one upper processing unit for processing upper package sides and at least one lower processing unit for processing lower package sides; and 
- a common adjustment axle for the processing units along which the processing units are adjustable manually or by means of a drive in an adjustment direction that extends in parallel with the direction of transport of the packaging machine,
wherein a control device is provided that is configured to control a travel drive of the processing apparatus, and wherein the control device is configured to control coupling devices of the processing units in two different modes of operation, namely to adjust the processing units together and independently from one another in the adjustment direction during operation of the packaging machine. -- 

Specification page 12 lines 22-23,
“Figs. 2 to 4	respectively schematically, a possible configuration of a packaging machine in accordance with the invention.”
is amended to:
--Figs. 2 to 5	respectively schematically, a possible configuration of a packaging machine in accordance with the invention.--

Allowable Subject Matter
Claim(s) 1-5 and 8-19 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: 
Claims 1, “wherein the processing units can be adjusted in two different modes of operation, namely together and independently from one another along the adjustment axle during operation of the packaging machine.”
Claims 11, “wherein the control device is configured to control coupling devices of the processing units in two different modes of operation, namely to adjust the processing units together and independently from one another in the adjustment direction during operation of the packaging machine.”
The closest prior art of record, Berhalter (EP 1790470 A2) discloses the upper and lower processing units operating together in the adjustment direction, as analyzed in Final Rejection mailed 25 June 2021. However, Berhalter fails to disclose the processing units operating independently one another. While there are prior art of record disclosing multiple processing units, for example the printer heads disclosed by Pau Costal Fornells (US 2021/0039409 A1), they are neither upper/lower processing units nor adjusted along a single adjustment axle, as claimed in claims 1 and 11.
Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731